GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000

Exhibit 10.1
Opening Transaction
To:
Darden Restaurants, Inc.
1000 Darden Center Drive
Orlando, Florida 32837
A/C:
46882510
From:
Goldman, Sachs & Co.
Re:
Accelerated Stock Buyback
Ref. No:
As provided in the Supplemental Confirmation
Date:
July 31, 2014



This master confirmation (this “Master Confirmation”), dated as of July 31, 2014
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“Dealer”) and Darden Restaurants, Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if Dealer and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method
(it being agreed that any Loss will be determined by the relevant party acting
in good faith and using commercially reasonable procedures in order to produce a
commercially reasonable result), New York law (without reference to its choice
of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will apply to
the Transactions, (iii) the insertion of “, absent manifest error” immediately
before the period at the end of the last sentence of Section 6(d)(i), and (iv)
the election that the “Cross Default” provisions of Section 5(a)(vi) shall apply
to each party, with a “Threshold Amount” of 3% of such parties’ stockholders’
equity, provided that (A) the words “, or becoming capable at such time of being
declared,” shall be deleted from Section 5(a)(vi), (B) “Specified Indebtedness”
shall have the meaning specified in Section 14 of the Agreement, except that
such term shall not include obligations in respect of deposits received in the
ordinary course of Dealer’s banking business and (C) the following language
shall be added to the end of such Section 5(a)(vi): “Notwithstanding the
foregoing, (i) a default under subsection (1) hereof shall not constitute an
Event of Default if such default is triggered solely as a result of a change in
the composition of the Counterparty’s board of directors and (ii) a default
under subsection (2) hereof shall not constitute an Event of Default if (X) the
default was caused solely by error or omission of an administrative or
operational nature; (Y) funds were available to enable the party to make the
payment when due; and (Z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay;”).

1

--------------------------------------------------------------------------------




The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.
If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.


1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.
General Terms:
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:
Counterparty

Seller:
Dealer

Shares:
Common stock, no par value per share, of Counterparty (Ticker: DRI)

Exchange:
New York Stock Exchange

Related Exchange(s):
All Exchanges.

Prepayment\Variable
Obligation:
Applicable



Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



Valuation:
VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the New York 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “DRI.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s reasonable discretion, erroneous, such VWAP Price shall
be as reasonably determined by the Calculation Agent. For purposes of
calculating the VWAP Price, the Calculation Agent will include only those trades
that are reported during the period of time during which Counterparty could
purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant to the
conditions of


2

--------------------------------------------------------------------------------




Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).
Forward Price:
The average of the VWAP Prices for the Calculation Dates in the Calculation
Period, subject to “Valuation Disruption” below.

Forward Price
Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date.

Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:
The Scheduled Termination Date; provided that Dealer shall have the right to
designate any Calculation Date on or after the First Acceleration Date to be the
Termination Date (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 11:59 p.m. New York City time on
the Calculation Date immediately following the designated Accelerated
Termination Date.

Calculation Dates:
For each Transaction, any date that is both an Exchange Business Day and is set
forth as a Calculation Date in the related Supplemental Confirmation and every
other Scheduled Trading Day following the last Calculation Date set forth in
such Supplemental Confirmation; provided that beginning three Exchange Business
Days following any Other Transaction Termination Date for such Transaction,
Calculation Date for such Transaction shall mean any Exchange Business Day.
“Other Transaction Termination Date” means, for any Transaction, the termination
date under any similar and substantially contemporaneous transaction entered
into between Counterparty and another dealer, which other transaction shall have
terms substantially identical to the terms of such Transaction, except for
calculation dates that do not coincide with any Calculation Dates hereunder.
Counterparty shall notify Dealer of any Other Transaction Termination Date on
the earlier of such Other Transaction Termination Date and the date Counterparty
is notified of such Other Transaction Termination Date.

Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) on a Scheduled Trading Day scheduled to
be a Calculation Date during the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone the Scheduled

3

--------------------------------------------------------------------------------




Termination Date to the next Calculation Date, or (ii) on a Scheduled Trading
Day scheduled to be a Calculation Date during the Settlement Valuation Period,
the Calculation Agent may extend the Settlement Valuation Period by the number
of Calculation Dates equal to the number of Disrupted Days during the Settlement
Valuation Period. If any such Disrupted Day is a Disrupted Day because of a
Market Disruption Event (or a deemed Market Disruption Event as provided
herein), the Calculation Agent shall determine whether (i) such Disrupted Day is
a Disrupted Day in full, in which case the VWAP Price for such Disrupted Day
shall not be included for purposes of determining the Forward Price or the
Settlement Price, as the case may be, or (ii) such Disrupted Day is a Disrupted
Day only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day taking into account the nature and duration
of the relevant Market Disruption Event, and the weighting of the VWAP Price for
the relevant Calculation Dates during the Calculation Period or the Settlement
Valuation Period, as the case may be, shall be adjusted in a commercially
reasonable manner by the Calculation Agent for purposes of determining the
Forward Price or the Settlement Price, as the case may be, with such adjustments
based on, among other factors, the duration of any Market Disruption Event and
the volume, historical trading patterns and price of the Shares. Any Exchange
Business Day on which, as of the date hereof, the Exchange is scheduled to close
prior to its normal close of trading shall be deemed not to be an Exchange
Business Day; if a closure of the Exchange prior to its normal close of trading
on any Exchange Business Day is scheduled following the date hereof, then such
Exchange Business Day shall be deemed to be a Disrupted Day in full.
If a Disrupted Day occurs on a Scheduled Trading Day scheduled to be a
Calculation Date during the Calculation Period or the Settlement Valuation
Period, as the case may be, and each of the nine immediately following scheduled
Calculation Dates is a Disrupted Day, then the Calculation Agent, in its good
faith and commercially reasonable discretion, may deem such ninth scheduled
Calculation Date to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth scheduled Calculation Date using its
good faith estimate of the value of the Shares on such ninth scheduled
Calculation Date based on the volume, historical trading patterns and price of
the Shares and such other factors as it deems appropriate.
The Calculation Agent shall notify the parties of any determination pursuant to
these Valuation Disruption provisions as promptly as practicable, and shall use
good faith efforts to provide such notice no later than the Exchange Business
Day immediately following the affected Scheduled Trading Day.
Settlement Terms:
Settlement Procedures:
If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that Dealer does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions or requirements imposed by applicable securities
laws with respect to any Shares delivered by Dealer to Counterparty under any
Transaction. If the Number of Shares to be Delivered is negative, then the
Counterparty Settlement Provisions in Annex A shall apply.

Number of Shares
to be Delivered:
A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount minus (y) the number of Initial Shares.


4

--------------------------------------------------------------------------------




Divisor Amount:
The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) $1.00.

Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:
If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

Settlement Currency:
USD

Initial Share Delivery:
Dealer shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.



Initial Share Delivery Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments:
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction as
necessary to preserve as nearly as practicable the fair value of such
Transaction to Dealer prior to such postponement; provided that the Calculation
Agent shall not change the designation of any Calculation Date.
Extraordinary Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount.

Ordinary Dividend Amount:
For each Transaction, as set forth in the related Supplemental Confirmation

Method of Adjustment:
Calculation Agent Adjustment

Early Ordinary Dividend
Payment:
If an ex-dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Dividend Period (as defined below) and is prior to the Scheduled
Ex-Dividend Date for such calendar quarter, the Calculation Agent shall make
such adjustment to the exercise, settlement, payment or any other terms of the
relevant Transaction as the Calculation Agent determines appropriate to account
for the economic effect on the Transaction of such event.


5

--------------------------------------------------------------------------------




Scheduled Ex-Dividend
Dates:
For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.



Extraordinary Events:


Consequences of
Merger Events:    



(a)
Share-for-Share:    Modified Calculation Agent Adjustment

(b)
Share-for-Other:    Cancellation and Payment

(c)
Share-for-Combined:    Component Adjustment



Tender Offer:
Applicable; provided that (i) Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “15%”, (ii) Section
12.1(l) of the Equity Definitions shall be amended (x) by deleting the
parenthetical in the fifth line thereof, (y) by replacing “that” in the fifth
line thereof with “whether or not such announcement” and (z) by adding
immediately after the words “Tender Offer” in the fifth line thereof “, and any
publicly announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” and (iii) Sections 12.3(a)
and 12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”



Consequences of
Tender Offers:    



(a)
Share-for-Share:    Modified Calculation Agent Adjustment or Cancellation and
Payment, at the election of Dealer

(b)
Share-for-Other:    Modified Calculation Agent Adjustment or Cancellation and
Payment, at the election of Dealer

(c)
Share-for-Combined:    Modified Calculation Agent Adjustment or Cancellation and
Payment, at the election of Dealer

Nationalization,
Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, NYSE
MKT, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.



Additional Disruption Events:


(a)
Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) by replacing the word “Shares” where it
appears in clause (X)


6

--------------------------------------------------------------------------------




thereof with the words “Hedge Position” and (iii) by immediately following the
word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; provided further that (i)
any determination as to whether (A) the adoption of or any change in any
applicable law or regulation (including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (B) the promulgation of or any
change in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.


(b)
Failure to Deliver:    Applicable



(c)
Insolvency Filing:    Applicable



(d)
Hedging Disruption:    Applicable; provided that, notwithstanding anything in
the Equity Definitions, the Hedging Party shall act in a commercially reasonable
manner in acquiring, establishing, re-establishing, substituting, maintaining,
unwinding or disposing of any transaction(s) or asset(s) it deems necessary to
hedge the equity price risk of entering into and performing its obligations (any
such activities, “Hedging Activities”) with respect to any Transaction.



(e)
Increased Cost of Hedging:    Applicable; provided that, notwithstanding
anything in the Equity Definitions, the Hedging Party shall act in a
commercially reasonable manner in conducting its Hedging Activities with respect
to any Transaction.



(f)
Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:        200 basis points per annum
Hedging Party:            Dealer


(g)
Increased Cost of Stock Borrow:    Applicable

Initial Stock Loan Rate:        25 basis points per annum
Hedging Party:            Dealer
Determining Party:            Dealer

7

--------------------------------------------------------------------------------




Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).




The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.




Relevant Dividend
Period:
The period from and including the Calculation Period Start Date to and including
the Relevant Dividend Period End Date.




Relevant Dividend Period
End Date:
If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.



Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable



Transfer:
Notwithstanding anything to the contrary in the Agreement, Dealer may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of Dealer under any Transaction, in whole or in part, to an affiliate
of Dealer whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty; provided that no Event of Default or
Termination Event with respect to which Dealer (or the transferee) is the
Defaulting Party or an Affected Party, as the case may be, is then continuing or
would result therefrom, and Counterparty is not, and would not at the time of
transfer reasonably be expected to be, required to make a payment to Dealer (or
the transferee) in respect of an Indemnifiable Tax as a result of such transfer.
Dealer shall provide written notice to Counterparty of any transfer of a
Transaction promptly following the occurrence thereof.



Dealer Payment Instructions:
Chase Manhattan Bank New York

For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021


Counterparty’s Contact Details
for Purpose of Giving Notice:
To be provided by Counterparty

    
Dealer’s Contact Details for
Purpose of Giving Notice:
Goldman, Sachs & Co.

200 West Street
New York, NY 10282-2198
Attention: Simon Watson, Equity Capital Markets
Telephone: 212-902-2317

8

--------------------------------------------------------------------------------




Facsimile: 212-256-5738
Email: simon.watson@gs.com


With a copy to:
    
Attention: Bryan Goldstein
Telephone: 212-855-9696
Facsimile: 212-256-5456
Email: bryan.goldstein@gs.com
    
And email notification to the following address:
Eq-derivs-notifications@am.ibd.gs.com


2.Calculation Agent. The Calculation Agent shall be the Dealer; provided that,
following the occurrence and during the continuance of an Event of Default
pursuant to Section 5(a)(vii) of the Agreement with respect to which Dealer is
the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default (or, if earlier, the date on which such Event of Default is no
longer continuing), as the Calculation Agent.
 
3.Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:
Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.
Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.


4.Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:
(a)    The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
(b)    It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).
(c)    Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.
(d)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own
Equity.
 

9

--------------------------------------------------------------------------------




(e)    As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(f)    Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.
(g)    The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Dealer of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by Dealer and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).


(h)    As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date for each Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.


(i)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
(j)    Counterparty will not take any action or refrain from taking any action
that would limit or in any way adversely affect Dealer’s rights under the
Agreement, this Master Confirmation or any Supplemental Confirmation.
(k)    Counterparty has not entered into and will not enter into any other
transaction similar to the Transactions described herein where the relevant
calculation or valuation dates in any initial hedge period, calculation period,
relevant period or settlement valuation period (each however defined) in such
other transaction will coincide at any time (including as a result of extensions
in such initial hedge period, calculation period, relevant period or settlement
valuation period as provided in the relevant agreements) with the Calculation
Dates in any Relevant Period or, if applicable, any Settlement Valuation Period
under this Master Confirmation. In the event that any relevant calculation or
valuation dates in any initial hedge period, relevant period, calculation period
or settlement valuation period in any other similar transaction coincides with
any Calculation Dates in any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.
    
5.Regulatory Disruption. In the event that Dealer concludes, in its good faith
and reasonable discretion, that it is appropriate with respect to any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer, but provided that such requirements,
policies or procedures are generally applicable in similar situations and
applied to the relevant Transaction in a non-discriminatory manner), for it to
refrain from or decrease any market activity on any Scheduled Trading Day or
Days during the Calculation Period or, if applicable, the

10

--------------------------------------------------------------------------------




Settlement Valuation Period, Dealer may by written notice to Counterparty elect
to deem that a Market Disruption Event has occurred and will be continuing on
such Scheduled Trading Day or Days.
 
6.10b5-1 Plan. Counterparty represents, warrants and covenants to Dealer that:
(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).
(b)    Counterparty will not seek to control or influence Dealer’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, Dealer’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.
(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.


7.Counterparty Purchases. Counterparty (or any “affiliated purchaser” as defined
in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not, without the
prior written consent of Dealer, directly or indirectly purchase any Shares
(including by means of a derivative instrument), listed contracts on the Shares
or securities that are convertible into, or exchangeable or exercisable for
Shares (including, without limitation, any Rule 10b-18 purchases of blocks (as
defined in Rule 10b-18)) on any Calculation Date during any Relevant Period or,
if applicable, Settlement Valuation Period, except through Dealer; provided that
Counterparty may, without the prior written consent of Dealer, purchase Shares
(i) from participants in Counterparty’s equity compensation plans that occur or
are deemed to occur in connection with the payment of any exercise price or in
satisfaction of tax withholding obligations or otherwise in connection with the
vesting and/or exercise of any equity awards and (ii) from one or more existing
holders of Shares, in bilateral, privately-negotiated transactions, in each
case, that do not, directly or indirectly, involve purchases of Shares on the
Exchange (and, for the avoidance of doubt, do not constitute a block purchase
(within the meaning of Rule 10b-18)).


8.Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:
(a) Counterparty agrees that it:
(i)    will not during the period commencing on the Trade Date through the end
of the Relevant Period or, if applicable, the Settlement Valuation Period for
any Transaction make, or, to the extent it is within its reasonable control,
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction (a
“Public Announcement”) unless such Public Announcement is made prior to the
opening or after the close of the regular trading session on the Exchange for
the Shares;

11

--------------------------------------------------------------------------------




(ii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify Dealer following any such Public
Announcement that such Public Announcement has been made; and
(iii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Dealer or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement. Such written notice shall be deemed to be a
certification by Counterparty to Dealer that such information is true and
correct. In addition, Counterparty shall promptly notify Dealer of the earlier
to occur of the completion of the relevant Merger Transaction and the completion
of the vote by target shareholders.
(b)    Counterparty acknowledges that a Public Announcement may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.
(c)    Upon the occurrence of any Public Announcement (whether made by
Counterparty or a third party) Dealer in its sole discretion may (i) make
commercially reasonable adjustments to the terms of any Transaction (other than
changing the designation of any Calculation Date), including, without
limitation, the Scheduled Termination Date or the Forward Price Adjustment
Amount, and/or suspend the Calculation Period and/or any Settlement Valuation
Period or (ii) treat the occurrence of such Public Announcement as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.


9.Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if (i) of the definition of Divisor Amount
thereof were replaced with “(i) the Forward Price.” If an Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Acquisition Transaction Announcement.
(b)    “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.
(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a

12

--------------------------------------------------------------------------------




recapitalization, reclassification, binding share exchange or other similar
transaction with respect to Counterparty, (iv) any acquisition, lease, exchange,
transfer, disposition (including by way of spin-off or distribution) of assets
(including any capital stock or other ownership interests in subsidiaries) or
other similar event by Counterparty or any of its subsidiaries where the
aggregate consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 20% of the market capitalization of Counterparty and (v)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).


Acknowledgments. (a) The parties hereto intend for:


(i)each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;


(ii)the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;


(iii)a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and


(iv)all payments for, under or in connection with each Transaction, all payments
for the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).
(b)     Counterparty acknowledges that:
(i)    during the term of any Transaction, Dealer and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;
(ii)    Dealer and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;
(iii)    Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
(iv)    any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and
(v)    each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.
(c)    Counterparty:
(i)is an “institutional account” as defined in FINRA Rule 4512(c);



13

--------------------------------------------------------------------------------




(ii)is capable of evaluating investment risks independently, both in general and
with regard to all transactions and investment strategies involving a security
or securities, and will exercise independent judgment in evaluating the
recommendations of Dealer or its associated persons, unless it has otherwise
notified Dealer in writing; and


(iii)will notify Dealer if any of the statements contained in clause (i) or (ii)
of this Section 10(c) ceases to be true.


10.Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.
 
11.Set-off. (a) The parties agree to amend Section 6 of the Agreement by adding
a new Section 6(f) thereto as follows:
“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”
(b)    Notwithstanding anything to the contrary in the foregoing, Dealer agrees
not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from Dealer to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to Dealer rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.


12.Delivery of Shares. Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.


13.Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party would owe

14

--------------------------------------------------------------------------------




any amount to the other party pursuant to Section 6(d)(ii) of the Agreement (any
such amount, a “Payment Amount”), then, in lieu of any payment of such Payment
Amount, Counterparty may, no later than the Early Termination Date or the date
on which such Transaction is terminated, elect to deliver or for Dealer to
deliver, as the case may be, to the other party a number of Shares (or, in the
case of a Merger Event, a number of units, each comprising the number or amount
of the securities or property that a hypothetical holder of one Share would
receive in such Merger Event (each such unit, an “Alternative Delivery Unit”
and, the securities or property comprising such unit, “Alternative Delivery
Property”)) with a value equal to the Payment Amount, as determined by the
Calculation Agent (and the parties agree that, in making such determination of
value, the Calculation Agent may take into account a number of factors,
including the market price of the Shares or Alternative Delivery Property on the
date of early termination and, if such delivery is made by Dealer, the prices at
which Dealer purchases Shares or Alternative Delivery Property on any
Calculation Date to fulfill its delivery obligations under this Section 13);
provided that in determining the composition of any Alternative Delivery Unit,
if the relevant Merger Event involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash; and provided further that Counterparty may make such
election only if Counterparty represents and warrants to Dealer in writing on
the date it notifies Dealer of such election that, as of such date, Counterparty
is not aware of any material non-public information concerning the Shares and is
making such election in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws. If such delivery is made by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by
Counterparty.


14.Calculations and Payment Date upon Early Termination. The parties acknowledge
and agree that in calculating Loss pursuant to Section 6 of the Agreement,
Dealer may (but need not) determine losses without reference to actual losses
incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid were used to determine loss to avoid awaiting the delay
associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date. Notwithstanding anything to the contrary in Section
6(d)(ii) of the Agreement, all amounts calculated as being due in respect of an
Early Termination Date under Section 6(e) of the Agreement will be payable on
the day that notice of the amount payable is effective; provided that if
Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 13, such Shares or Alternative Delivery Property shall
be delivered on a date selected by Dealer as promptly as practicable.


15.Dealer Purchases. During any Relevant Period or, if applicable, Settlement
Valuation Period, Dealer shall not purchase any Shares or enter into any
transactions that, in whole or in part, have the effect of giving Dealer “long”
economic exposure to the Shares in connection with any Transaction on any
Exchange Business Day that is not a Calculation Date; provided that Dealer shall
be permitted on any day to exercise listed options relating to Shares or deliver
or receive Shares upon exercise of listed options relating to Shares, in either
case so long as such options were purchased or written in compliance with this
sentence.


16.Automatic Termination Provisions. Notwithstanding anything to the contrary in
Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by Dealer or Counterparty if the VWAP Price
of the Shares on the Exchange is below such Termination Price on any Exchange
Business Day, and such Exchange Business Day will be the “Early Termination
Date” for purposes of the Agreement.
  
17.Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging - Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).



15

--------------------------------------------------------------------------------




18.Claim in Bankruptcy. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transactions that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.


19.Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).


20.Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.


21.
Offices.

(a)    The Office of Dealer for each Transaction is: 200 West Street, New York,
New York 10282-2198.    
(b)    The Office of Counterparty for each Transaction is: 1000 Darden Center
Drive, Orlando, Florida 32837.


22.Arbitration. The Agreement, this Master Confirmation and each Supplemental
Confirmation are subject to the following arbitration provisions:
(a)    All parties to this Master Confirmation are giving up the right to sue
each other in court, including the right to a trial by jury, except as provided
by the rules of the arbitration forum in which a claim is filed.
(b)    Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.
(c)    The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.
(d)    The arbitrators do not have to explain the reason(s) for their award.
(e)    The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.
(f)    The rules of some arbitration forums may impose time limits for bringing
a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.
(g)    The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Master Confirmation.
Counterparty agrees that any and all controversies that may arise between
Counterparty and Dealer, including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before the FINRA Dispute Resolution (“FINRA-DR”), or, if
the FINRA-DR declines to hear the matter, before the American Arbitration
Association, in accordance with their

16

--------------------------------------------------------------------------------




arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.
No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied; (ii)
the class is decertified; or (iii) Counterparty is excluded from the class by
the court.
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Master Confirmation except to the extent stated
herein.


23.Counterparts.    This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

17

--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Dealer.
Yours faithfully,
GOLDMAN, SACHS &CO.
By:     /s/ Danicla A. Rouse                
    Vice President
Agreed and Accepted By:
DARDEN RESTAURANTS, INC.
By:
/s/ Williams R. White, III    
Name: Williams R. White, III
Title: SVP and Treasurer






[Signature Page to Master Confirmation]


    

--------------------------------------------------------------------------------




SCHEDULE A

SUPPLEMENTAL CONFIRMATION
To:
Darden Restaurants, Inc.
From:
Goldman, Sachs & Co.
Subject:
Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]




--------------------------------------------------------------------------------

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“Dealer”) and Darden Restaurants, Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between Dealer and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of [______], 2014 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:
Trade Date:
[ ]
Forward Price Adjustment Amount:
USD [ ]
Calculation Period Start Date:
[ ]
Scheduled Termination Date:
[ ]
First Acceleration Date:
[ ]
Prepayment Amount:
USD [ ]
Prepayment Date:
[ ]
Initial Shares:
[ ] Shares; provided that if, in connection with the Transaction, Dealer is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that Dealer is able to so borrow or otherwise acquire;
provided further that if the Initial Shares are reduced as provided in the
preceding proviso, then Dealer shall use commercially reasonable efforts to
borrow or otherwise acquire an additional number of Shares equal to the
shortfall in the Initial Shares delivered on the Initial Share Delivery Date and
shall deliver such additional Shares as promptly as practicable, and all Shares
so delivered shall be considered Initial Shares.




A-1

--------------------------------------------------------------------------------




Initial Share Delivery Date:
[ ]
Ordinary Dividend Amount:
For any calendar quarter, USD [ ]
Scheduled Ex-Dividend Dates:
[         ]
Termination Price:
USD [ ] per Share
Additional Relevant Days:
The [ ] Calculation Dates immediately following the Calculation Period.



3.    Calculation Dates:
1.    
 
2.    
 
3.    
 
4.    
 
5.    
 
6.    
 
7.    
 
8.    
 
9.    
 
10.    
 
11.    
 
12.    
 
13.    
 
14.    
 
15.    
 
16.    
 
17.    
 
18.    
 
19.    
 
20.    
 
21.    
 
22.    
 
23.    
 
24.    
 
25.    
 
26.    
 
27.    
 
28.    
 
29.    
 
30.    
 
31.    
 
32.    
 
33.    
 
34.    
 
35.    
 
36.    
 
37.    
 
38.    
 
39.    
 
40.    
 
41.    
 
42.    
 
43.    
 
44.    
 
45.    
 
46.    
 
47.    
 
48.    
 
49.    
 
50.    
 
51.    
 
52.    
 
53.    
 
54.    
 
55.    
 
56.    
 
57.    
 
58.    
 
59.    
 
60.    
 
61.    
 
62.    
 
63.    
 
64.    
 
65.    
 
66.    
 






A-2

--------------------------------------------------------------------------------




67.    
 
68.    
 
69.    
 
70.    
 
71.    
 
72.    
 
73.    
 
74.    
 
75.    
 
76.    
 
77.    
 
78.    
 
79.    
 
80.    
 
81.    
 
82.    
 
83.    
 
84.    
 

4.    Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
5.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.





A-3

--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.
Yours sincerely,

GOLDMAN, SACHS &CO.
By: ________________________________
    Authorized Signatory
Agreed and Accepted By:
DARDEN RESTAURANTS, INC.
By: ________________________________
Name:
Title:





[Signature Page to Supplemental Confirmation]


    

--------------------------------------------------------------------------------




ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:
Counterparty

Settlement Method
Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second
Calculation Date immediately following the Accelerated Termination Date (in
which case the election under Section 7.1 of the Equity Definitions shall be
made no later than 10 minutes prior to the open of trading on the Exchange on
such second Exchange Business Day), as the case may be.

Default Settlement Method:
Cash Settlement

Forward Cash Settlement
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Price.



Settlement Price:
The average of the VWAP Prices for the Calculation Dates in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.



Settlement Valuation Period:
A number of Calculation Dates selected by Dealer in its commercially reasonable
discretion, beginning on the Calculation Date immediately following the earlier
of (i) the Scheduled Termination Date or (ii) the Calculation Date immediately
following the Termination Date.

Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement
Payment Date:
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.


1

--------------------------------------------------------------------------------




Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.



2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value based on the value thereof to Dealer (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount), in each case as determined by the
Calculation Agent.


3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a)    a registration statement covering public resale of the Registered
Settlement Shares by Dealer (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Dealer, in such quantities as Dealer shall reasonably have requested, on or
prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Dealer;
(c)    as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
Dealer, in its discretion; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to Dealer, which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Dealer
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.
4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
(a)    all Unregistered Settlement Shares shall be delivered to Dealer (or any
affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
(b)    as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any affiliate of Dealer designated
by Dealer) identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities of a
similar size (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them);
(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the

2

--------------------------------------------------------------------------------




private placement of such shares by Counterparty to Dealer (or any such
affiliate) and the private resale of such shares by Dealer (or any such
affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to Dealer, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters, and shall
provide for the payment by Counterparty of all reasonable fees and expenses in
connection with such resale, including all reasonable fees and expenses of
counsel for Dealer, and shall contain representations, warranties, covenants and
agreements of Counterparty reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales; and
(d)    in connection with the private placement of such shares by Counterparty
to Dealer (or any such affiliate) and the private resale of such shares by
Dealer (or any such affiliate), Counterparty shall, if so requested by Dealer,
prepare, in cooperation with Dealer, a private placement memorandum in form and
substance reasonably satisfactory to Dealer
5.    Dealer, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Dealer pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Dealer, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by Dealer, the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
Dealer will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, Dealer shall return to
Counterparty on that date such unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Calculation Date
next succeeding the Deficiency Determination Date (the “Makewhole Notice Date”)
deliver to Dealer, through the Selling Agent, a notice of Counterparty’s
election that Counterparty shall either (i) pay an amount in cash equal to the
Shortfall on the day that is one (1) Currency Business Day after the Makewhole
Notice Date, or (ii) deliver additional Shares. If Counterparty elects to
deliver to Dealer additional Shares, then Counterparty shall deliver additional
Shares in compliance with the terms and conditions of paragraph 3 or paragraph 4
above, as the case may be (the “Makewhole Shares”), on the first Clearance
System Business Day which is also a Calculation Date following the Makewhole
Notice Date in such number as the Calculation Agent reasonably believes would
have a market value on that Calculation Date equal to the Shortfall. Such
Makewhole Shares shall be sold by Dealer in accordance with the provisions
above; provided that if the sum of the Net Proceeds from the sale of the
originally delivered Shares and the Net Proceeds from the sale of any Makewhole
Shares is less than the absolute value of the Forward Cash Settlement Amount
then Counterparty shall, at its election, either make such cash payment or
deliver to Dealer further Makewhole Shares until such Shortfall has been reduced
to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped

3

--------------------------------------------------------------------------------




Number”). Counterparty represents and warrants (which shall be deemed to be
repeated on each day that a Transaction is outstanding) that the Capped Number
is equal to or less than the number of Shares determined according to the
following formula:
A – B
Where
A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.
“Reserved Shares” means initially, 10,000,000 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.



4